Citation Nr: 1548596	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery disease/peripheral artery disease, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), not otherwise specified (NOS); depressive disorder, NOS; and alcohol abuse, NOS.

2.  Entitlement to service connection for low testosterone/erectile dysfunction, claimed as due to exposure to contaminated water at Camp Lejeune and/or as secondary to service-connected PTSD, NOS; depressive disorder, NOS; and alcohol abuse, NOS.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney at Law



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Specifically, the November 2012 rating decision denied service connection for low testosterone and the August 2013 rating decision denied service connection for coronary artery disease/peripheral artery disease.  Notably, this case was processed at the RO in Louisville, Kentucky since this is where benefits claims involving contaminated water at Camp Lejeune are typically processed.  

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the coronary artery disease/peripheral artery disease issue, the Veteran alleges that such disability is secondary to his service-connected psychiatric disorders.  Private treatment records show that the Veteran suffered a myocardial infarction in October 2007 and was thereafter diagnosed with coronary artery disease.  The Veteran was afforded a VA heart examination in January 2013.  The examiner noted a diagnosis of ischemic heart disease status post myocardial infarction with angioplasty and stent placement as early as 2008 and opined that the Veteran's coronary artery disease status post myocardial infarction with angioplasty and stent placement was not due to or caused by PTSD.  The rationale for this opinion was that there was no literature to support a diagnosis of coronary artery disease caused by, or due to, or related to PTSD.  The examiner based this opinion upon review of the literature as well as her examination of the Veteran and review of his data.  Notably, the January 2013 VA examiner did not have access to the claims file in providing her opinion.  As such, an addendum opinion was obtained in July 2013.  The July 2013 VA examiner reviewed the claims file along with the January 2013 VA examination report and noted that there had been no interval change since that period.  The July 2013 VA examination indicated that he was in complete agreement with the January 2013 VA examiner's evaluation.  

Subsequently, the Veteran submitted a September 2013 medical treatise article entitled "Study Links PTSD and Cardiovascular Disease" which noted a nexus between PTSD and cardiovascular disease.  Thereafter, an additional addendum opinion was obtained in February 2014.  The February 2014 VA examiner initially opined that the Veteran's coronary artery disease, status post myocardial infarction (MI) and angioplasty with stent, is less likely as not due to or caused by PTSD and is less likely as not aggravated beyond natural progression by his service-connected PTSD.  The rationale for this opinion was that there was "no literature to support a diagnosis of coronary artery disease caused by or due to or related to PTSD."  The examiner based this upon his review of the literature as well as the history and physical of Veteran and review of the data.

Thereafter, the February 2014 VA examiner reviewed the medical treatise evidence submitted by the Veteran and opined that the Veteran's heart disease was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale for this opinion, the February 2014 VA examiner wrote "[a]fter review of the Veteran's medical record, c-file, evidence-based literature, and the study entitled "Study Links PTSD and Cardiovascular Disease" in which the study suggests a possible link between PTSD and ischemic heart disease, I conclude that there is no designation of PTSD as an independent risk factor for ischemic heart disease, and no causal relationship between PTSD and ischemic heart disease is established."

Unfortunately, none of the opinions address the Veteran's combined service-connected disability including depressive disorder and alcohol abuse and, instead, only address the Veteran's diagnosis of PTSD.  Also, while the February 2014 VA examiner addressed the medical treatise evidence submitted by the Veteran, he provided no rationale as to why, despite the medical treatise evidence submitted by the Veteran, PTSD was not an independent risk factor for ischemic heart disease and why no causal relationship between PTSD and ischemic heart disease is established.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, on remand, the examiner who provided the February 2014 VA opinion should be given the opportunity to offer an addendum opinion as to whether the Veteran's coronary artery disease/peripheral artery disease is caused or aggravated by his service-connected PTSD, NOS; depressive disorder, NOS; and alcohol abuse, NOS.  

With regard to the low testosterone/erectile dysfunction issue, the Veteran claims entitlement to service connection for such disability as due to exposure to contaminated water at Camp Lejeune in North Carolina.  Significantly, the Veteran's service personnel records show that he was stationed at Camp Lejeune from August 1982 to August 1983, therefore, exposure to contaminated water has been conceded.

The Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOC).  In this regard, in the early 1980's, it was discovered that two on the base water-supply systems at Camp Lejeune were contaminated with VOCs such as trichloroethylene (TCE), a metal greaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987. 

The National Academy of Sciences National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects in 2009.  This report included a review of studies addressing exposure to TCE or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited or suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  Significantly, there is no listed association between low testosterone/erectile dysfunction and the chemicals used at Camp Lejeune.  

The Veteran alternatively alleges that his low testosterone/erectile dysfunction is secondary to his service-connected psychiatric disorders.  The Veteran was afforded a VA male reproductive system and endocrine system examination in February 2014.  The examiner noted diagnoses of erectile dysfunction and testosterone deficiency as early as 2004.  Upon review of the claims file and examination of the Veteran, the examiner opined that the Veteran's erectile dysfunction/low testosterone is less likely as not due to or caused by PTSD.  The rationale for this opinion was that there was no literature to support a diagnosis of erectile dysfunction/low testosterone caused by or due to or related to PTSD. The examiner based this upon his review of the literature as well as the history and physical of Veteran and review of his data.  

Unfortunately, the February 2014 VA examiner also did not address the Veteran's combined service-connected disability including depressive disorder and alcohol abuse and, instead, only notes the Veteran's diagnosis of PTSD.  The examiner also failed to opine whether the Veteran's erectile dysfunction/low testosterone is aggravated by the Veteran's service-connected psychiatric disabilities.  As above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v, 21 Vet. App. at 311.  In this regard, on remand, the examiner who provided the February 2014 VA examination should be given the opportunity to supplement his report and opine whether the Veteran's erectile dysfunction/low testosterone is aggravated by his service-connected PTSD, NOS; depressive disorder, NOS; and alcohol abuse, NOS.

Additionally, in September 2014, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs to obtain records from Wenonah Medical Center dated October 2008 to the present and Dr. D. dated from April 2010 to the present regarding the Veteran's coronary artery disease.  A review of the claims file reveals some private treatment records from these providers dated from August 1995 to September 2012, but it is unclear whether all of these records have been obtained.  Furthermore, the claims file includes VA treatment records dated from December 2012 through October 2014 but no records since October 2014.  Given the need to remand for other reasons, the AOJ should attempt to obtain all outstanding private and VA treatment records, particularly records from Wenonah Medical Center dated October 2008 to the present and Dr. D. dated from April 2010 to the present regarding the Veteran's coronary artery disease and any outstanding VA records dated beginning October 2014.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who have treated him for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include records from Wenonah Medical Center dated October 2008 to the present and Dr. D. dated from April 2010 to the present regarding the Veteran's coronary artery disease and any outstanding VA records dated beginning October 2014.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After all records/responses received from each contacted entity are associated with the claims file, arrange for the VA examiner who conducted the Veteran's February 2014 VA heart examination to provide an addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the February 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease/peripheral artery disease is caused OR aggravated (i.e., permanently increased in severity) by his service-connected PTSD, NOS; depressive disorder, NOS; and alcohol abuse, NOS? 

In offering any opinion, the examiner must consider any lay statements regarding the incurrence of his coronary artery disease/peripheral artery disease and the continuity of symptomatology.  The examiner should also explain why, despite the medical treatise evidence submitted by the Veteran, PTSD is not an independent risk factor for ischemic heart disease and why no causal relationship between PTSD and ischemic heart disease can be established.  The rationale for any opinion offered should be provided.

3. After all records/responses received from each contacted entity are associated with the claims file, arrange for the VA examiner who conducted the Veteran's February 2014 VA male reproductive system and endocrine system examination to provide an addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to: 

(a) whether it is at least as likely as not that the Veteran's low testosterone/erectile dysfunction is related to his conceded exposure to contaminated water at Camp Lejeune?
	
(b) whether it is at least as likely as not that the Veteran's low testosterone/erectile dysfunction is caused OR aggravated (i.e., permanently increased in severity) by his service-connected PTSD, NOS; depressive disorder, NOS; and alcohol abuse, NOS? 

In offering any opinion, the examiner must consider any lay statements regarding the incurrence of his low testosterone/erectile dysfunction and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






